      Case 3:18-cv-03521-RS Document 95-2 Filed 01/19/21 Page 1 of 9



                  UNITED STATES ENVIRONMENTAL PROTEC"nON AGENCY
                                      REGION 10
                              IDAHO OPERATIONS OFFICE
                                  1435 N. Orchard St.
                                  Boise, Idaho 83706


MEMORANDUM

DATE:          July I, 2008

SUBJECT:       May 15,2008 Site Inspection at Sackett Property

FROM:          John M. Olson
               Wetland Ecologist

TO:            File

1. Introduction

        A. On May 15,2008, I conducted an inspection of the area around the Chantell
        and Michael Sackett property located near Kalispell Creek and Priest Lake in
        NE~ Section 12, T 60 N, R 5 W, B. M. in Bonner County, Idaho (Attachment 1).
        The purpose of this site inspection was to examine the hydrologic conditions of
        the site and the surrounding area and to evaluate connections with other waters.

        B. Prior to visiting the site, I went to the U. S. Forest Service Priest Lake Ranger
        District and examined historic aerial photographs of the project area. I examined
        original black and white aerial photographs from 1932 (labeled 693K32 and
        694K32). These photographs were taken prior to Kalispell Bay Road being
        constructed. In these photographs the wetlands on the Sackett property appear
        contiguous with the wetlands to the north and appear as a continuous wetland to
        Priest Lake. A primitive road or trail appears to exist near the lakefront and a
        shoreline beach appears to constrict the wetland toward the west near Priest Lake.
        Photocopies of these original photographs are included as Attachment 2.

        C. I arrived at the site at approximately 12:30 pm. I was accompanied by
        Michael Doherty (U. S. Army Corps of Engineers, Walla Walla District,
        Regulatory Division, Coeur d'Alene Field Office). The weather during the site
        inspection was dry and sunny with temperatures in the 70s. There was no snow
        on the site, inundation and ponding were limited to wetland and other aquatic
        areas, and upland areas were dry. I stayed at the site and in the area until
        approximately 6:00 pm.

2. Observations

        A. I observed that all portions of the Sackett property where native soil was
        removed but fill material had not been placed (i.e., along the east, south, and west
        edges of the property) were inundated or ponded/saturated to the surface



                                                                                           00342
· f   Case 3:18-cv-03521-RS Document 95-2 Filed 01/19/21 Page 2 of 9

                                           2

      (Attachment 3, photographs 1 - 4). The water surface levels along the east side of
      the fill appeared to be approximately 6 to 12 inches higher than the water surface
      level along the west side of the fill (i.e., inundated along east side,
      ponded/saturated to the surface along west side).

      B. The vegetation at the site was in the growing season as evidenced by
      previously donnant vegetation now greening up and leafing out.

      C. I observed that the wetland north of Kalispell Bay Road was inundated with 1
      to 2 feet of water (Attachment 3, photographs 5 - 7). There is a substantial flow
      (estimated approximately 5 to 10 cubic feet per second) of surface water flowing
      through the outlet stream along the north side of Kalispell Bay Road to Kalispell
      Creek (Attachment 3, photographs 8 - 12). Beaver have been active in the outlet
      stream as evidenced by vegetation cut and placed in the channel (Attachment 3,
      photograph 16). A relatively large trout (perhaps 14 inches) was observed near
      the upstream end of the outlet stream. The water surface elevation on the north
      side of Kalispell Bay Road was approximately 2 feet below the road surface
      elevation.

      D. The water surface elevation south of Kalispell Bay Road along the Sackett
      property was approximately 3 feet below the road surface elevation. I found no
      culverts through Kalispell Bay Road in the project area. I did not observe any
      surface water flow from the north side of Kalispell Bay Road to the south side. I
      also did not observe any obvious signs of seepage on the south side of Kalispell
      Bay Road above the water surface elevation. However, I believe it is likely there
      is shallow subsurface flow occurring below the water surface elevation between
      the northern wetland and the Sackett wetland as described below in Section
      3.A.(4).

      E. I observed that the area on the south side of the Sackett property along Old
      Schneider Road was inundated. There was no obvious surface flow from the
      Sackett property wetland to Priest Lake.

      F. Priest Lake appeared to be approximately 2 feet below its nonnal high water
      elevation (Attachment 3, photographs 17 - 18). Along the lake shoreline
      immediately south of the Sackett property were 2 small drainage pipes
      (approximately 4 inch diameter) emerging from the shoreline (Attachment 3,
      photograph 19). One of the pipes had a discharge flow of approximately 2 to 3
      gallons per minute going directly into Priest Lake (Attachment 3, photograph 20).
      These discharge pipes are located along the shoreline in front of the red-roofed
      house shown on the left side of photograph 21 (Attachment 3). It is
      approximately 300 linear feet from the southern edge of the Sackett wetland to the
      discharge pipes and Priest Lake. The water surface elevation in Priest Lake
      appeared to be approximately 8 to 10 feet below the elevation of the Sackett
      property wetlands (Attachment 3, photograph 21).




                                                                                        00343
      Case 3:18-cv-03521-RS Document 95-2 Filed 01/19/21 Page 3 of 9

                                                 3


3. Ecology and hydrology of Sackett wetland

        A. Michael Doherty is a biologist with the U. S. Army Corps of Engineers, Walla
        Walla District, Regulatory Division and works in the Coeur d'Alene Field Office
        in Coeur d'Alene, Idaho. Mike has worked in that office since 1984 covering
        northern Idaho, including the Priest Lake area. Mike almost certainly has more
        experience than anyone else in wetland identification and assessment and in
        wetland hydrology observationslknowledge in this area. Based on our
        observations and training/experience in wetland ecology and hydrology, our
        understanding of the ecology and hydrology of the Sackett wetland and the
        surrounding area is as follows:

                (1) The outlet stream leading from the wetland on the north side of
                Kalispell Bay Road to Kalispell Creek is a constructed channel and
                appears to be perennial based on the amount of flow and the channel size
                and form. This stream is also mapped as perennial on the USGS Priest
                Lake SW Quadrangle (Attachment 1).

                (2) The Sackett property wetland was clearly part of one wetland system
                with the wetland north of Kalispell Bay Road prior to construction of
                Kalispell Bay Road due to its similar landscape position and similar
                vegetation community. Without Kalispell Bay Road and the artificially
                constructed channel on the north side of Kalispell Bay Road, the entire
                flow from the drainage area of the unnamed stream [approximately 1.36
                square miles with an estimated mean annual flow of 1.81 cubic feet per
                second (USGS StreamStats, Ungaged Site Report)] would have flowed out
                of the south end of the Sackett wetland to Priest Lake because that area
                had the lowest elevations leading to the lake.

                (3) This wetland system is the Kalispell Bay Fen. Fens and bogs are
                peatland systems which are generally defined as wetlands with
                waterlogged substrates and at least 30 cm of peat accumulation. These
                peatlands contain species that are adapted to the unique set of conditions
                in these habitats (saturated, oxygen-free, nutrient-poor, and acidic
                conditions which limit microbial breakdown of plant tissue leading to the
                accumulation of peat). Peatlands are rare in northern Idaho and have great
                importance because of their rare flora and their role as carbon sinks.
                Peatlands are also very sensitive to subtle changes in water levels and
                nutrient inputs from adjacent lands I. The Kalispell Bay Fen is a shrub­
                dominated fen with a number of rare plant occurrences, including small
                cranberry (Vaccinium 0XYcoccos), arctic starflower (Trientalis arctica),
                poor sedge (Carex paupercula), and crested shield-fern (Dryopteris




1 Bursik, RJ and RK Mosely. 1995. Ecosystem Conservation Strategy for Idaho Panhandle Peatlands.
Conservation Data Center, Idaho Department ofFish and Game. 37 pp.



                                                                                                   00344
• .1          Case 3:18-cv-03521-RS Document 95-2 Filed 01/19/21 Page 4 of 9

                                                        4


                       cristatai. The Kalispell Bay Fen was ranked number 55 of200 wetlands
                       throughout Idaho identified as priority wetlands for conservation3 •

                       (4) Even with Kalispell Bay Road affecting surface flow between the
                       wetlands on the north and south sides of the road, it is evident that shallow
                       subsurface flow is occurring between these wetlands based on the
                       following:

                                (a) The wetland plant community persists south of Kalispell Bay
                                Road and appears to be the same plant community type (dominated
                                by willow, dogwood, and spirea) that occurs in the wetland on the
                                north side of Kalispell Bay Road.

                                (b) The area draining into the Sackett wetland does not appear to
                                be sufficient by itself (i.e., without flow from the area north of
                                Kalispell Bay Road) to provide the amount of water necessary to
                                account for the extent of observed wetland hydrology (hill slope to
                                east of Sackett wetland only provides several acres of drainage to
                                the Sackett wetland).

                                (c) Underlying sands and gravel from granitic outwash typically
                                underlie the stream valleys around Priest Lake4 • The high
                                permeability of these soils can provide substantial shallow
                                subsurface flow.

                       (5) The Sackett wetland is adjacent to, but does not abut, the unnamed
                       tributary to Kalispell Creek. The Sackett wetland is separated from the
                       unnamed tributary to Kalispell Creek by Kalispell Bay Road, a man-made
                       barrier. Kalispell Bay Road consists of a paved road surface on top of a
                       road fill measuring approximately 30 feet wide at its base and
                       approximately 3 to 4 feet above the ground elevation ofthe wetlands on
                       both the north and south sides of the road. This road fill appears to consist
                       of typical road fill material for the area, including gravels, sands, and fine
                       soil material. This road fill acts a barrier to prevent surface water flow
                       from the northern wetland to the Sackett wetland on the south side of the
                       road and to divert that surface water into the unnamed tributary leading to
                       Kalispell Creek. The unnamed tributary to Kalispell Creek is most likely
                       a perennial stream as described above and it is certainly a relatively
                       permanent tributary based on USGS mapping and its flow and channel
                       size and form. Kalispell Creek (Attachment 3, photographs 13 - 15) is a


       2 Jankovsky-Jones, M. 1997. Conservation Strategy for Northern Idaho Wetlands. Conservation Data
       Center, Idaho Department ofFish and Game. 35 pp.
       3 Hahn, L, C Murphy, A Schmdit, T Fields. 2005. Idaho Wetland Conservation Prioritization Plan.
       Conservation Data Center, Idaho Department of Fish and Game. 17 pp.
       4 Idaho Department of Environmental Quality. 2001. Priest River Subbasin Assessment and Total
       Maximum Daily Load. 229 pp.



                                                                                                          00345
      Case 3:18-cv-03521-RS Document 95-2 Filed 01/19/21 Page 5 of 9

                                                  5


                perennial stream based on USGS mapping, its flow (summer base flow at
                the mouth of Kalispell Creek is estimated at 15 - 20 cfs\ its channel size
                and form, and Mike's personal knowledge of the stream. To evaluate the
                significant nexus of the Sackett wetland to the nearest downstream
                traditional navigable water (Joint Corps of Engineers and EPA
                Memorandum "Clean Water Act Jurisdiction Following the U. S. Supreme
                Court's Decision in Rapanos v. United States & Carabell v. United States"
                dated June 5, 2007) requires an evaluation of the relevant reach of the
                tributary and all wetlands adjacent to that stream reach. The relevant
                reach of the unnamed tributary near the Sackett wetland is from the
                upstream location where two first order streams join to form the second
                order stream downstream to the junction of this second order stream with
                Kalispell Creek (approximately 3500 linear feet).

                (6) The nearest downstream traditional navigable water (TNW) is Priest
                Lake. Kalispell Creek enters Priest Lake approximately 1,000 linear feet
                downstream of where the unnamed tributary enters Kalispell Creek. Priest
                Lake is a large lake [62 miles of shoreline, surface area of 23,360 acres
                (36.5 square miles), and a maximum depth of369 feet 6] which is
                navigable in face and which supports substantial commerce, including
                boat rentals 8, fishing guides 9 10, public campgrounds and boat rampsll, and
                private marinas 12 13. Previous Jurisdictional Determinations performed by
                the Corps of Engineers around Priest Lake have determined that Priest
                Lake is a TNW.

                (7) An evaluation of the ecological functions that the wetlands adjacent to
                the relevant reach of the unnamed tributary provide to Priest Lake shows
                the following:

                         (a) Water quality benefits to Kalispell Creek and Priest Lake
                         through sediment retention. Kalispell Creek is listed as impaired
                         for cold water beneficial use due to sediment l4 . Fish sampling data
                         have suggested an impaired salmonid fishery due to excessive
                         stream bedload of sand which has filled aquatic habitats, including
                         pools and spawning gravels. Historically, adfluvial cutthroat trout


5 Idaho Department of Environmental Quality. 2001. Priest River Subbasin Assessment and Total
Maximum Daily Load. 229 pp.
6 Idaho Department ofFish and Game. 2007. Fisheries Management Plan 2007      2012. 373 pp.
7 http://www.priestlake.org/recreation/boating.html
8 http://www.cavanaughbayresort.comlpages/Rentals
9 http;/Iwww.fishingidaho.coml
JO http;/Iwww.wildemesscharters.comlcharters. php
II http://www.priestlake.org/campground.html
12 http://www.bluediamondmarina.coml
13 http;/Iwww.cavanaughbayresort.coml
14 Idaho Department of Environmental Quality. 2001. Priest River Subbasin Assessment and Total
Maximum Daily Load. 229 pp.



                                                                                                 00346
.'         Case 3:18-cv-03521-RS Document 95-2 Filed 01/19/21 Page 6 of 9

                                                       6


                              populations spawned in Kalispell Creek. Excessive sediment,
                              along with significantly suppressed cutthroat populations in Priest
                              Lake and the competitive advantage of the introduced brook trout
                              over native salmonids in sediment impaired waters, have reduced
                              the quality of Kalispell Creek to native salmonids. Although Priest
                              Lake still maintains high water quality, excessive sediment load
                              from tributary streams can impact the biological, physical, and
                              chemical conditions of Priest Lake through modifying the inputs
                              from these tributaries. Because oftheir location in the landscape
                              (near the bottom of a drainage area) and their topographic relief
                              (flat), the subject wetlands have a high opportunity and function
                              for capturing sediment within the wetland before it enters Kalispell
                              Creek and Priest Lake. Along with retaining sediment, the
                              wetlands adjacent to the relevant reach of the unnamed tributary
                              also have a high opportunity and function for capturing excessive
                              nutrients and other water-borne pollutants from the watershed.
                              Retaining sediments and nutrients in the wetland is especially
                              important so that these materials do not enter Kalispell Creek and
                              cause further impairment to the creek and its aquatic resources,
                              including salmonids. Furthermore, although the water quality in
                              Priest Lake is currently very good, the retention of sediments and
                              nutrients in tributary wetlands plays a very important role in
                              maintaining this water quality and the biological integrity of the
                              lake. Good water quality is the foundation of the lake's ecosystem.
                              The public uses of the lake, especially the water-based recreation
                              including fishing, are dependent on good water quality and the
                              aquatic resources it supports. For example, maintaining this good
                              water quality is a critical component in the efforts to restore the
                              westslope cutthroat trout fishery in the lake.

                              (b) Contribute base flow to Kalispell Creek with fisheries benefits
                              to Kalispell Creek and Priest Lake. Kalispell Creek has a peak
                              runoff in spring from snowmelt and spring rains estimated at 130 ­
                              150 cubic feet per second (cfs). Summer base flow at the mouth of
                              Kalispell Creek is estimated at 15 - 20 cfs 15. The wetlands
                              adjacent to the relevant reach of the unnamed tributary include the
                              Kalispell Bay Fen as described above. This peatland has
                              waterlogged substrates and extensive amounts of organic material.
                              These characteristics allow the peatland to hold large amounts of
                              water as peak runoff occurs in the drainage area of the unnamed
                              tributary. Although the drainage area (1.36 square miles) is a
                              relatively small component of the Kalispell Creek watershed (39.4
                              square miles), the large area of the Kalispell Bay Fen wetland
                              (approximately 30 - 35 acres) provides a significant amount of

     15 Idaho Department of Environmental Quality. 2001. Priest River Subbasin Assessment and Total
     Maximum Daily Load. 229 pp.



                                                                                                      00347
       Case 3:18-cv-03521-RS Document 95-2 Filed 01/19/21 Page 7 of 9

                                                  7


                         water storage within the drainage area of the unnamed tributary.
                         This reservoir of water held in the wetland during peak runoff
                         provides a more stable and continuous flow (base flow
                         augmentation) to downstream waters through both the unnamed
                         tributary surface flow to Kalispell Creek and the shallow
                         subsurface connection to Priest Lake.

                         (c) Flow attenuation. In addition to base flow augmentation, the
                         storage of water in the wetland during peak runoff reduces high
                         flow discharges from the unnamed tributary into Kalispell Creek.
                         This reduced flow carries less sediment into Kalispell Creek than
                         higher flows and also reduces the instantaneous flow in Kalispell
                         Creek. Both of these functions help to reduce the sediment load in
                         Kalispell Creek. Reducing sediment load in the creek and to Priest
                         Lake is one of the identified strategies for maintaining the
                         biological integrity of these waters 16 •

                         (d) Provide aquatic food base support through invertebrate
                         production. Aquatic invertebrate production in the wetlands
                         adjacent to the relevant reach of the unnamed tributary is expected
                         to be substantial because of the amount of inundation over the
                         large Kalispell Bay Fen wetland. Such production of invertebrates
                         supports fish and wildlife species that occur within the wetlands
                         and the unnamed tributary (e.g., brook trout, yellow warbler, and
                         waterfowl) and that also occur in or near Priest Lake. In addition,
                         due to hydrologic connectivity, species in downstream waters can
                         be affected if either the species (e.g., salmonids) or their prey (e.g.,
                         benthic macroinvertebrates) are affected by food web support in
                         upstream waters. This ecological connectivity can be especially
                         important in headwater stream systems 17 such as the relevant reach
                         of the unnamed tributary.

                         (e) Fish movement from/to Priest Lake. The direct surface
                         connectivity between the unnamed tributary and Priest Lake allow
                         fish the opportunity to move back and forth between these habitats.
                         Historical populations of cutthroat trout and bull trout in Priest
                         Lake were adfluvial, residing in the lake and entering tributaries to
                         spawn. These populations are substantially depressed. Cutthroat
                         trout continue to persist as resident populations in tributary
                         streams. Brook trout have become the dominant salmonid in many



16 Idaho Department of Environmental Quality. 200 I. Priest River Subbasin Assessment and Total
Maximum Daily Load. 229 pp.
17 Freeman, MC, CM Pringle, and CR Jackson. 2007. Hydrologic Connectivity and the Contribution of
Stream Headwaters to Ecological Integrity at Regional Scales. Journal ofthe American Water Resources
Association (JAWRA) 43(1):5-14.



                                                                                                       00348
      Case 3:18-cv-03521-RS Document 95-2 Filed 01/19/21 Page 8 of 9

                                                  8


                         tributary streams l8 . Maintaining the hydrologic connectivity
                         between Priest Lake and the unnamed tributary provides the
                         ecological connectivity for fish life stages in the Priest Lake basin.
                         These connections can be especially important for protecting the
                         bull trout and cutthroat trout fishery in Priest Lake. Idaho
                         Department of Fish and Game has identified improving habitat
                         conditions in tributary streams as one of their programs to protect
                         these fish l9 ,

                (8) Specific hydrologic connections of the Sackett wetland to other waters
                are as follows:

                         (a) Shallow subsurface flow to Priest Lake due to elevation
                         gradient from the wetland down to Priest Lake, the underlying
                         soils, and the flow gradient from north of Kalispell Bay Road
                         following the historic flow route to Priest Lake (per 1932 USFS
                         aerial photographs). The drainage pipes providing flow to Priest
                         Lake (see 2.F. above) could also be an indication of shallow
                         subsurface flow between the wetland and Priest Lake. Such
                         drainage pipes are typically used to provide drainage for
                         development with high ground water conditions. High ground
                         water conditions would be expected in areas where a wetland has a
                         shallow subsurface connection between the wetland and discharge
                         to a down gradient waterbody. The high ground water at the
                         Sackett wetland, the down gradient slope to Priest Lake, and the
                         drainage pipes between the Sackett wetland and Priest Lake are
                         strong indications of this shallow subsurface flow.

                         (b) Possible hydrologic connection to the outlet channel north of
                         Kalispell Bay Road if the flow and water level north of Kalispell
                         Bay Road is so low (such as through a persistent drought) that the
                         outlet channel would act to carry flow from wetlands both north
                         and south of Kalispell Bay Road through shallow subsurface flows.

                (9) Influence of Sackett wetland to Priest Lake through shallow
                subsurface flow directly to Priest Lake is as follows:

                         (a) Water quality improvement (runoff to wetland from adjoining
                         areas is improved through sediment retention and nutrient uptake
                         before moving through the shallow subsurface and entering Priest
                         Lake),




18 Idaho Department of Environmental Quality. 200l. Priest River Subbasin Assessment and Total
Maximum Daily Load. 229 pp.
19 Idaho Department ofFish and Game. 2007. Fisheries Management Plan 2007      2012. 373 pp.



                                                                                                 00349
       Case 3:18-cv-03521-RS Document 95-2 Filed 01/19/21 Page 9 of 9

                                                 9


                        (b) Flow attenuation (retains runoff and upstream shallow
                        groundwater flow during higher flows and releases it slowly to
                        Priest Lake).

        B. Mike stated that there are relatively few of these types of wetlands around the
        entirety of Priest Lake. U. S. Fish and Wildlife Service National Wetland
        Inventory mapping20 shows only approximately four other wetlands along the 62
        mile Priest Lake shoreline that are at least as large in size and in similar landscape
        position as the subject wetlands along Kalispell Bay Road. These wetlands
        provide important benefits to Priest Lake including water quality improvement
        through sediment reduction and nutrient retention and uptake, fish and wildlife
        benefits through habitat and food base support, and hydrologic benefits through
        flow attenuation and base flow augmentation. With such limited amounts of
        wetlands on the lake, the functions performed by these wetlands are especially
        important in maintaining the high quality of Priest Lake's water, fish, and
        wildlife.




20 Jankovsky-Jones, M. 1997. Conservation Strategy for Northern Idaho Wetlands. Conservation Data
Center, Idaho Department ofFish and Game. 35 pp.



                                                                                                    00350
